SUPPORT AGREEMENT THIS AGREEMENT is made as of the 25th day of January, 2010 BETWEEN: Each holder of 8.625% Senior Notes due June 15, 2011 of Catalyst (as defined below) signatory hereto (each a “Consenting Noteholder” and collectively the “Consenting Noteholders”) - and - Catalyst Paper Corporation, a corporation existing under the laws of Canada (“Catalyst”). WHEREAS Catalyst had determined to refinance its outstanding 8.625% Senior Notes due June 15, 2011 (the “2011 Notes”) and, in connection therewith, made an offer to exchange (the “Exchange Offer”) the 2011 Notes for (i) up to approximately US$256.815 million aggregate principal amount of 10% Senior Secured Notes of Catalyst due December 15, 2016, inclusive of an early tender premium, and (ii) up to 95,287,332 common shares of Catalyst pursuant to the terms and conditions set forth in Catalyst’s Offering Memorandum and Consent Solicitation dated November 24, 2009 (the “OM”); AND WHEREAS, following discussions with the ad hoc group of holders of 2011 Notes to which the Consenting Noteholders belong (the “Ad Hoc Committee”), Catalyst has determined to amend the terms of the Exchange Offer (such Exchange Offer as so amended, the “Amended
